Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3141 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

  MY SWEET PETUNIA, INC.,
                                                       MEMORANDUM DECISION AND
             Plaintiff/Counterclaim Defendant,         ORDER

  v.

  STAMPIN’ UP! INC.,
                                                       Case No. 2:18-CV-796 TS
             Defendant/Counterclaim Plaintiff.
                                                       District Judge Ted Stewart



         This matter is before the Court for claim construction. In addition, both parties have

 moved for partial summary judgment. For the reasons discussed below, the Court will adopt

 Plaintiff’s proposed claim construction, grant Plaintiff’s motion for partial summary judgment,

 and deny Defendant’s motion for partial summary judgment.

                                          I. BACKGROUND

         Iliana Garza is the inventor of the Patents-in-Suit and founded Plaintiff Petunia to sell the

 invention—MISTI or Most Incredible Stamp Tool Invented—described in those patents. That

 tool allows a user to position a card in the corners created by rigid raised side portions, place a

 magnet on top of the card, and move the cover toward the card to stamp the card. In November

 2017, Defendant introduced its own stamping tool called the Stamparatus. Plaintiff contends that

 this device infringes the Patents-in-Suit. 1




         1
           U.S. Patent Nos. 9,731,531 (the “’531 patent”), 9,925,812 (the “’812 patent”), and
 9,931,875 (the “’875 patent”). While the Patents-in-Suit contain slightly different language, the
 issues raised by the parties’ briefs apply in equal force to all three patents, except where noted.


                                                   1
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3142 Page 2 of 13




        After Plaintiff brought suit, Defendant sought reexamination from the U.S. Patent &

 Trademark Office (“USPTO”). The USPTO granted that request and the Court stayed this

 matter pending reexamination. Following reexamination, the USPTO issued Reexamination

 Certificates for each of the Patents-in-Suit.

                                   II. CLAIM CONSTRUCTION

        In Markman v. Westview Instruments, Inc., 2 the Supreme Court held that claim

 construction is a matter exclusively within the province of the court. 3 When analyzing claim

 construction, “[f]irst, we look to the words of the claims themselves, both asserted and

 nonasserted, to define the scope of the patented invention.” 4 Claim terms are generally given

 their ordinary and accustomed meaning as understood by one of ordinary skill in the art. 5 “In

 some cases, the ordinary meaning of claim language as understood by a person of skill in the art

 may be readily apparent even to lay judges, and claim construction in such cases involves little

 more than the application of the widely accepted meaning of commonly understood words. In

 such circumstances, general purpose dictionaries may be helpful.” 6 A patentee may choose,

 however, “to be his own lexicographer and use terms in a manner other than their ordinary

 meaning, as long as the special definition of the term is clearly stated in the patent specification

 or file history.” 7 “Thus, second, it is always necessary to review the specification to determine


        2
            517 U.S. 370 (1996).
        3
            Id. at 372.
        4
            Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).
        5
            Id.
        6
          Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc) (internal citation
 omitted).
        7
            Vitronics Corp., 90 F.3d at 1582.


                                                   2
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3143 Page 3 of 13




 whether the inventor has used any terms in a manner inconsistent with their ordinary meaning.” 8

 “Third, the court may also consider the prosecution history of the patent, if in evidence.” 9

         The relevant language, as set out in claim 1 of the ‘531 patent, is as follows:

         An apparatus for craftwork comprising:
         a substantially rectangular base comprising a base width, a base length and a base
         periphery defining a perimeter of the base, the substantially rectangular base further
         comprising a workspace configured to support a stampable substrate having a
         widthwise edge and a lengthwise edge, the substantially rectangular base further
         comprising a widthwise rectangular ruler comprising indicia spaced at regular
         intervals and extending generally parallel to the base width and a lengthwise
         rectangular ruler comprising indicia spaced at regular intervals and extending
         generally parallel to the base length, the substantially rectangular base further
         comprising a widthwise rigid raised side portion extending generally parallel to the
         base width, the widthwise rigid raised side portion extending above the workspace,
         the widthwise rigid raised side portion bordering the workspace and providing a
         structure against which the widthwise edge of the stampable substrate may be
         positioned, the substantially rectangular base further comprising a lengthwise rigid
         raised side portion extending generally parallel to the base length, the lengthwise
         rigid raised side portion extending above the workspace, the lengthwise rigid raised
         side portion bordering the workspace and providing a structure against which the
         lengthwise edge of the stampable substrate may be positioned, the lengthwise rigid
         raised side portion and the widthwise rigid raised side portion being disposed at an
         angle of approximately 90 degrees relative to each other.

         The parties jointly request claim construction on the following terms: a widthwise rigid

 raised side portion, a lengthwise rigid raised side portion, and workspace. Plaintiff also seeks

 construction of “an open position in which the substantially rectangular cover portion does not

 contact the widthwise and lengthwise rigid raised side portions.” However, that term does not

 play a role in the parties’ summary judgment motions. Therefore, the Court declines to construe

 that term at this time.



         8
             Id.
         9
             Id.


                                                   3
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3144 Page 4 of 13




        The parties’ respective constructions are set forth below:

  Claim Term                        Plaintiff’s Construction          Defendant’s Construction

  a widthwise rigid raised side     one or more widthwise             sidewalls on both the
  portion                           rigid raised side portion         widthwise sides, which
                                                                      sidewalls cannot be the
                                                                      base of the hinge
  a lengthwise rigid raised side    one or more lengthwise            sidewalls on both the
  portion                           rigid raised side portion         lengthwise sides, which
                                                                      sidewalls cannot be the
                                                                      base of the hinge
  workspace                         Plain and ordinary                area on the base that is
                                    meaning - i.e., stamping          defined by four sidewalls
                                    area


        The construction of these terms revolves around two issues: (1) whether the widthwise

 and lengthwise rigid raised side portions must collectively border all four sides of the workspace

 and (2) whether the widthwise and lengthwise rigid raised side portions must be different from

 the base of the hinge. The answer to both questions is no. Therefore, the Court will adopt

 Plaintiff’s construction of these terms.

 A.     FOUR SIDES

        Plaintiff contends that the Patents-in-Suit only require one widthwise and one lengthwise

 rigid side portion. Defendant, on the other hand, contends that raised portions must be on all

 sides of the workspace. Defendant largely bases its interpretation on a statement made by the

 examiner in reexamination of the ‘531 patent. In the Statement of Reasons for Patentability

 and/or Confirmation, the examiner determined that all claims required “raised side portions on

 all four walls and a clear, pivoting cover that accepts an ink stamp on an interior surface.” 10



        10
             App. 001018.


                                                   4
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3145 Page 5 of 13




        The Federal Circuit “has recognized that an Examiner’s Statement of Reasons for

 Allowance ‘will not necessarily limit a claim.’” 11 “Consequently, an applicant’s silence

 regarding statements made by the examiner during prosecution, without more, cannot amount to

 a ‘clear and unmistakable disavowal’ of claim scope.” 12 “After all, the applicant has disavowed

 nothing.” 13 Defendant is correct that “[s]tatements about a claim term made by an examiner

 during prosecution of an application may be evidence of how one of skill in the art understood

 the term at the time the application was filed.” 14 But “an applicant’s silence regarding such

 statements does not preclude the applicant from taking a position contrary to the examiner’s

 statements when the claim terms are construed during litigation.” 15 Thus, the examiner’s

 statement alone is not sufficient.

        In an attempt to provide the something “more” required, Defendant points to language in

 the claims, the specification, and the prosecution history. None of this provides support for

 Defendant’s argument.

        Turning first to the claim terms, nothing in them supports a requirement that all four sides

 of the workspace must have rigid raised side portions. The claim language is written in the

 singular, requiring “a widthwise rigid raised side portion” and “a lengthwise rigid raised side

 portion.” The Federal Circuit “has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in


        11
        Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1345 (Fed. Cir. 2005) (quoting
 ACCO Brands, Inc. v. Micro Sec. Devices, Inc., 346 F.3d 1075, 1079 (Fed. Cir. 2003)).
        12
           Id. (citing 3M Innovative Props. Co. v. Avery Dennison Corp., 350 F.3d 1365, 1373–74
 (Fed. Cir. 2003)).
        13
             Id.
        14
             Id. at 1347.
        15
             Id.


                                                  5
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3146 Page 6 of 13




 patent parlance carries the meaning of ‘one or more’ in open-ended claims containing the

 transitional phrase ‘comprising.’” 16 Defendant focuses on the claim term that the side portions

 “border[] the workspace,” but nothing in that suggests the rigid raised side portions must border

 the entire workspace.

        The specification is even less helpful to Defendant. The specification clearly states that

 the tool may contain “one or more elevated side portions.” 17 It goes on to state that in some

 embodiments, the accessory “may include three elevated side portions,” but in others “more or

 less elevated side portions may be provided.” 18 Thus, nothing in the specification supports

 Defendant’s argument. Indeed, Defendant’s interpretation would exclude the preferred

 embodiment from the scope of the claim, which “is rarely, if ever, correct.” 19

        Finally, Defendant points to nothing in the prosecution history to show that the

 patentee—as opposed to the examiner—limited the scope of the claim in the way suggested by

 Defendant. Defendant admits that Plaintiff “never responded to [the Examiner’s] statement or

 corrected the Examiner’s understanding.” 20 However, as stated, Plaintiff’s mere silence is not

 sufficient to demonstrate disavowal of a claim scope. This fact distinguishes this case from On

 Demand Machine Corp. v. Ingram Industries, Inc., 21 relied upon by Defendant. In that case, the

 inventor made certain statements to obtain the patent that were then relied upon by the



        16
             KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000).
        17
             App. 000008.
        18
             Id.
        19
             Vitronics Corp., 90 F.3d at 1583.
        20
             Docket No. 88, at 18.
        21
             442 F.3d 1331 (Fed. Cir. 2006).


                                                  6
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3147 Page 7 of 13




 examiner. 22 Because of this, the court concluded that the plaintiff had limited the claim term.

 There is no such evidence here.

 B.     BASE OF THE HINGE

        Next, Defendant argues that statements made by the patentee during the reexamination

 proceedings lead to the conclusion that the base of a hinge cannot constitute a raised side portion.

 In particular, Defendant points to a statement made by the patentee to distinguish the commercial

 embodiment of another patent: the L Letterpress. The L Letterpress includes a single hinge. The

 patentee stated, “I do not consider the L Letterpress a competitor to the MISTI stamping tool

 because the product does not include magnets, a foam pad or rigid raised side portions that

 extend above the workspace and the product is not designed for stamping.” 23 Counsel similarly

 argued that the L Letterpress was inferior because it did not “include magnets, a foam pad or

 rigid raised side portions that extend above the workspace and the product is not designed for

 stamping.” 24 From this, Defendant contends that the patentee has limited the claim scope such

 that the base of a hinge cannot be a raised side portion.

        Prosecution disclaimer prevents “patentees from recapturing through claim interpretation

 specific meanings disclaimed during prosecution.” 25 “Consequently, for prosecution disclaimer

 to attach, [Federal Circuit] precedent requires that the alleged disavowing actions or statements

 made during prosecution be both clear and unmistakable.” 26 “When the alleged disclaimer is


        22
             Id. at 1338–39.
        23
             App. 000749.
        24
             Id. at 000705.
        25
             Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003).
        26
             Id. at 1325–26.


                                                   7
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3148 Page 8 of 13




 ambiguous or amenable to multiple reasonable interpretations, we decline to find prosecution

 disclaimer.” 27

          As the parties’ arguments here demonstrate, the alleged disclaimer is ambiguous and

 subject to multiple reasonable interpretations. It very well could be that Plaintiff was asserting

 that the base of a hinge cannot constitute a raised side portion. However, it is equally possible

 that Plaintiff was arguing that a single hinge—as contained in the L Letterpress—does not

 contain both a widthwise and lengthwise raised side portion. Moreover, this was only one of

 many things the patentee identified as distinguishing the L Letterpress. Because of this,

 Defendant’s argument of prosecution of disclaimer must be rejected. Further, there is nothing

 else in the Patents-in-Suit, the specifications, or the prosecution history that would support a

 finding of disclaimer. For these reasons, the Court must reject Defendant’s proposed claim

 construction and will instead adopt Plaintiff’s construction of the three terms at issue.

                                        III. SUMMARY JUDGMENT

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” 28 The “party

 seeking summary judgment always bears the initial responsibility of informing the district court

 of the basis for its motion, and identifying those portions of the pleadings, depositions, answers

 to interrogatories, and admissions on file, together with the affidavits, if any, which it believes

 demonstrate the absence of a genuine issue of material fact.” 29 “Once the movant has made this


          27
               Core Wireless Licensing S.A.R.L v. LG Elecs., Inc., 880 F.3d 1356, 1367 (Fed. Cir.
 2018).
          28
               Fed. R. Civ. P. 56(a).
          29
               Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted).


                                                     8
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3149 Page 9 of 13




 showing, the burden shifts to the nonmovant to designate specific facts showing that there is a

 genuine issue for trial.” 30

 A.      INFRINGEMENT

         Plaintiff seeks partial summary judgment on its claims for direct literal infringement of

 claims 1, 3, 6, and 21 of the ‘812 and ‘875 patents. “Literal infringement of a claim exists when

 every limitation recited in the claim is found in the accused device, i.e., when the properly

 construed claim reads on the accused device exactly.” 31 Thus, the role of the Court on summary

 judgment in a patent infringement suit is to determine whether any reasonable juror could find

 that an accused product does not include all the elements contained within a patent claim.

         A district court should approach a motion for summary judgment on the fact issue
         of infringement with great care. Summary judgment may, however, properly be
         decided as a matter of law when no genuine issue of material fact exists and no
         expert testimony is required to explain the nature of the patented invention or the
         accused product or to assist in their comparison. 32

         Plaintiff argues that if its claim construction is accepted, which it has been, it is entitled to

 summary judgment. While Defendant continues to argue in support of its proposed claim

 construction, it also argues that summary judgment is improper even using Plaintiff’s proposed

 construction. Defendant first argues that summary judgment is inappropriate because it must be

 determined “whether the terms themselves must encompass the raised side portions on both the

 widthwise and the lengthwise sides of the apparatus, respectively.” 33 However, this issue is

 resolved through claim construction, as set forth above.


         30
              Novartis Corp. v. Ben Venue Labs., Inc., 271 F.3d 1043, 1046 (Fed. Cir. 2001).
         31
              Amhil Enters. Ltd. v. Wawa, Inc., 81 F.3d 1554, 1562 (Fed. Cir. 1996).
         32
              Id. at 1557–58 (internal citations omitted).
         33
              Docket No. 92, at 11.


                                                     9
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3150 Page 10 of 13




         Defendant also argues that summary judgment should not be granted because there are

  disputes of fact as to whether the hinge structure on the Stamparatus can be both a rigid raised

  side portion and a hinge. Defendant argues that, where the elements are listed separately, as they

  are in the ‘812 patent, infringement can only be found where the accused product has those

  separate corresponding elements. 34

         This is an issue for claim construction, not a factual issue for the jury. Moreover, the

  specification of the ‘812 patent provides that the resulting product “may be made of a unified

  construction, subsets of components made of a unified construction, or each component may be

  separately constructed.” 35 Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP, 36 cited by

  Defendant, is distinguishable because the claim terms and specification made clear that the two

  elements were separate. 37 Here, there is no requirement that the hinge be separate from the

  raised side portions. With the resolution of these disputes, there are no material facts in dispute

  and Plaintiff is entitled to judgment as a matter of law.

  B.     INVALIDITY

         In addition to arguing that its product does not infringe, Defendant argues that Plaintiff’s

  patents are invalid. “[B]y statute a patent is valid upon issuance, 35 U.S.C. § 282, and included

  within the presumption of validity is a presumption of non-obviousness.” 38 “This presumption


         34
           Defendant argues that this issue prevents summary judgment as to both the ‘812 and
  ‘875 patents. However, the separate hinge element is only found in the ‘812 patent.
         35
              App. 001345.
         36
              616 F.3d 1249 (Fed. Cir. 2010).
         37
           Id. at 1254; see also Powell v. Home Depot U.S.A., Inc., 663 F.3d 1221, 1231 (Fed.
  Cir. 2011) (distinguishing Becton).
         38
              Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1359 (Fed. Cir. 2007).


                                                    10
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3151 Page 11 of 13




  also follows a patent claim surviving reexamination.” 39 A challenger must prove invalidity by

  clear and convincing evidence. 40 “[A] reexamination confirming patentability of a patent claim

  alone is not determinative of whether a genuine issue of fact precludes summary judgment of no

  invalidity.” 41 “It is, however, evidence the court must consider in determining whether the party

  asserting invalidity has met its statutory burden by clear and convincing evidence.” 42 But the

  Court remains obligated to conduct its own review. 43

         “[I]nvalidity by anticipation requires that the four corners of a single, prior art document

  describe every element of the claimed invention, either expressly or inherently, such that a

  person of ordinary skill in the art could practice the invention without undue experimentation.” 44

  “Although anticipation is a question of fact, it still may be decided on summary judgment if the

  record reveals no genuine dispute of material fact.” 45

         “A party seeking to invalidate a patent based on obviousness must demonstrate ‘by clear

  and convincing evidence that a skilled artisan would have been motivated to combine the

  teachings of the prior art references to achieve the claimed invention, and that the skilled artisan

  would have had a reasonable expectation of success in doing so.’” 46 “The obviousness


         39
           Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332,
  1341 (Fed. Cir. 2018).
         40
              Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 95 (2011).
         41
              Exmark Mfg. Co. Inc., 879 F.3d at 1341.
         42
              Fromson v. Advance Offset Plate, Inc., 755 F.2d 1549, 1555 (Fed. Cir. 1985).
         43
              Interconnect Planning Corp. v. Feil, 774 F.2d 1132, 1139 (Fed. Cir. 1985)
         44
              Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d 1272, 1282 (Fed. Cir. 2000).
         45
              Oney v. Ratliff, 182 F.3d 893, 895 (Fed. Cir. 1999).
         46
           Procter & Gamble, Co. v. Teva Pharms. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009)
  (quoting Pfizer, Inc., 480 F.3d at 1361).


                                                    11
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3152 Page 12 of 13




  determination turns on underlying factual inquiries involving: (1) the scope and content of prior

  art, (2) differences between claims and prior art, (3) the level of ordinary skill in pertinent art,

  and (4) secondary considerations such as commercial success and satisfaction of a long-felt

  need.” 47 “[R]ejections on obviousness grounds cannot be sustained by mere conclusory

  statements; instead, there must be some articulated reasoning with some rational underpinning to

  support the legal conclusion of obviousness.” 48

          Despite its claim to the contrary, Defendant does not point to a single reference that

  describes every element of the Patents-in-Suit. Certain elements are missing from both

  references—the L Letterpress and Angevine—relied upon by Defendant. Defendant goes on to

  argue that these references, along with other elements, demonstrate obviousness. Defendant’s

  claim is made up of mostly attorney argument rather than evidence of what a person having

  ordinary skill in the art would have been motivated to do. Even considering this argument,

  disputes of fact preclude summary judgment on the question of invalidity. Further, Plaintiff’s

  evidence of secondary considerations, to which Defendant does not meaningfully respond,

  confirm the existence of a genuine dispute of material fact. Therefore, Defendant’s Motion will

  be denied.

                                          IV.    CONCLUSION

          It is therefore

          ORDERED that Plaintiff’s proposed claim construction is ADOPTED as to the three

  claims set forth above. It is further


          47
               Id.
          48
               In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006).


                                                     12
Case 2:18-cv-00796-TS-CMR Document 114 Filed 01/28/21 PageID.3153 Page 13 of 13




         ORDERED that grant Plaintiff’s Motion for Partial summary Judgment (Docket No. 90)

  is GRANTED. It is further

         ORDERED that Defendant’s Motion for Partial Summary Judgment as to Non-

  Infringement or, in the Alternative, Invalidity (Docket No. 91) is DENIED.

         DATED this 28th day of January, 2021.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




                                                 13
